Citation Nr: 0202767	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
pes planus.  


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard on December 
4, 1976.  His DD Form 214, Report of Separation from Active 
Duty, shows that he reported for Active Duty for Training on 
February 6, 1977, and that he was released from Active Duty 
for Training on March 4, 1977, because of his failure to meet 
established physical standards due to bilateral pes planus.  

The Regional Office (RO) originally denied the appellant's 
claim for entitlement to service connection for bilateral pes 
planus in September 1973.  Although notified of the decision 
and advised of his appellate rights, he did not appeal the 
decision.  Subsequently, the appellant attempted to reopen 
the claim on numerous occasions; however, the claim was 
consistently denied by the RO.  In May 1998, the Board of 
Veterans' Appeals (Board) found that new and material 
evidence had not been submitted to reopen the appellant's 
claim of entitlement to service connection for bilateral pes 
planus.  The appellant did not appeal the Board's May 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

This matter comes before the Board on appeal from a March 
1999 rating decision by the Department of Veterans Affairs 
(VA) RO in Chicago, Illinois, which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for bilateral pes 
planus.  In November 2000, the Board denied the appellant's 
claim on the basis that new and material evidence sufficient 
to reopen the claim had not been submitted.  The appellant 
appealed the Board's decision to the Court.  

In a May 2001 order, the Court granted the Secretary's Motion 
for Remand of the Board's November 2000 decision and to Stay 
Further Proceedings, to which the appellant had agreed.  
Pursuant to the actions in the Motion, the Court vacated the 
Board's November 2000 decision that denied the reopening of 
the veteran's claim for service connection for bilateral pes 
planus and remanded the matter to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the Veterans Claims Assistance Act of 
2000, Pub L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  In a May 1998 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim regarding entitlement to service connection 
for bilateral pes planus; the decision was not appeal to the 
Court; and the decision became final.  

3.  Evidence obtained since the May 1998 Board decision, 
while new, is not relevant and probative nor, when viewed by 
itself or in conjunction with the evidence previously of 
record, is it so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board's May 1998 decision denying a claim of 
entitlement to service connection for bilateral pes planus is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2001).  

2.  New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for 
bilateral pes planus has not been submitted subsequent to the 
Board's May 1998 decision; the requirements to reopen the 
claim have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below. 

Although the RO has not yet had an opportunity to consider 
the claim on appeal in light of the above-noted change in the 
law, the Board is not precluded from proceeding to an 
adjudication of the appellant's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  It was noted in the VCAA that, 
with respect to previously disallowed claims, "[n]othing in 
(38 U.S.C.A. § 5103A) shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in (38 U.S.C.A. § 5108)."  See 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  Therefore, the recent change 
to the law has not modified the requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Thus, it is necessary that the 
case be adjudicated initially on the issue of whether new and 
material evidence is of record to reopen the claim.  If it is 
determined that such evidence has been presented, the claim 
will be reopened, and any required development would be 
undertaken.  See Elkins v. West, 12 Vet. App. 209 (1999).  

The Board further notes that by virtue of the April 1999 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his representative have been 
advised of the laws and regulations governing the claim, and 
they have been given notice of the information and/or lay 
evidence necessary to substantiate the claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant as relative to this 
claim has been obtained and associated with the claims 
folder.  Moreover, the appellant has had the opportunity to 
testify at a hearing held before the undersigned and there is 
no indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issue 
on appeal.  Hence, adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

New and Material

The RO initially denied the appellant's claim for service 
connection for bilateral pes planus in a September 1978 
rating decision on the basis that the appellant's disorder 
preexisted service and was not aggravated by his active 
military service.  Although the appellant was notified of the 
decision and advised of his appellate rights, he did not 
appeal the RO's September 1978 decision.  That decision 
became final.

The appellant subsequently submitted applications to reopen 
his claim for entitlement to service connection for bilateral 
pes planus, which were denied by the RO in May 1989, July 
1990, November 1991, and November 1992 on the basis that new 
and material evidence had not been submitted warranting 
reopening of the claim.  He did not appeal any of those 
rating actions.  Although the appellant was notified of the 
November 1992 decision and advised of his appellate rights, 
he did not appeal the RO's November 1992 decision and it 
became final.  

In February 1995, the RO received the appellant's application 
to reopen his claim for entitlement to service connection for 
bilateral pes planus.  In October 1995, the RO denied the 
claim and the veteran submitted a timely appeal.  In May 
1998, the Board denied his claim on the basis that new and 
material evidence had not been presented.  In rendering its 
decision, the Board had reviewed the evidence of record in 
the appellant's file to include:  a photocopy of a Report of 
Medical History for the Illinois Army National Guard, dated 
in November 1976, as well as other service medical records; 
unidentified private medical records, dated from March 1981 
through February 1993; a photocopy of a May 1989 medical 
record from the Christian County Medical Clinic in 
Taylorville, Illinois; a bone scan report from Memorial 
Medical Center in Springfield, Illinois, dated in November 
1989; lay statements, dated from February 1995 to December 
1996, including statements accompanying the appellant's 
November 1995 Notice of Disagreement and his February 1996 
Substantive Appeal; VA treatment records, dated from November 
1995 through October 1996; a July 1996 statement from the 
Macoupin County Community Mental Health Center in 
Carlinville, Illinois; a July 1996 statement from K. Chopra, 
M.D.; and the transcript of the appellant's August 1996 RO 
hearing.  

In denying the claim, the Board found that the evidence 
submitted since the RO's November 1992 decision did not show 
any relationship between the appellant's bilateral pes planus 
and his active military service, nor did the evidence show 
that preexisting pes planus chronically worsened or that 
there had been a permanent increase in severity during the 
appellant's active military service.  The appellant did not 
appeal the Board's May 1998 decision to the Court; the 
decision became final.  

The appellant submitted evidence to the RO in October 1998 in 
an attempt to reopen his claim for entitlement to service 
connection for bilateral pes planus.  Because the current 
claim of entitlement to service connection for bilateral pes 
planus involves an attempt to reopen the claim after a final 
Board decision denying the claim, the pertinent legal 
authority governing finality and reopening of a previously 
disallowed claim is pertinent to the instant matter.  Unless 
the Chairman orders reconsideration, or one of the other 
exceptions to finality applies, when a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based on the same factual basis shall be considered.  
See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  

The Board notes at this time that reconsideration of the May 
1998 Board decision has not been requested or ordered; the 
Board decision has not been appealed to the Court; and clear 
and unmistakable error in the prior decision has not been 
established or alleged.  Hence, the Board's May 1998 decision 
is final.  Furthermore, as that decision is the last final 
decision of record, the evidence that has been associated 
with the file since then is the evidence that must be 
considered in connection with the new and material evidence 
inquiry.  

The evidence associated with the claims file since the 
Board's May 1998 decision consists of a September 1998 VA 
examination report containing a diagnosis of bilateral flat 
feet, but does not contain an opinion regarding the etiology 
of the appellant's pes planus, and VA treatment notes dated 
from October 1995 to November 1998 that show treatment for 
foot pain and bilateral flat feet, but which are negative for 
medical evidence or opinion that links pes planus to the 
appellant's active military service.  Hence, that evidence is 
new, in that it was not before the Board in May 1998; 
however, it is not material in that it does not show either a 
nexus with the appellant's active military service or 
permanent aggravation of a preexisting condition.  

The appellant submitted duplicate copies of his November 1989 
bone scan, and copies of his treatment records from M. Stern, 
M.D., which do not contain an opinion of a nexus between 
current pes planus and active military service, or of any 
aggravation of the condition therein.  Copies of the 
appellant's DD Form 214 also were submitted.  All this 
evidence is not new in that it either has been seen by the 
Board in May 1998 or it is redundant of material the Board 
had reviewed in May 1998.  

During his teleconference hearing in August 1999, the 
appellant testified that he had no problems with his feet 
before he entered military service and that he passed a 
physical examination to enter active duty.  Prior to service, 
he noted that he had played basketball in physical education 
classes, but not on a team, and he also had roller-skated 
prior to service.  He testified that his feet started hurting 
and he started getting blisters during basic training.  He 
was given pills and arch supports, but they did not do any 
good.  After active service, he tried working in gas stations 
and restaurants, but his feet would swell and he could not 
follow orders so he was let go.  The appellant testified that 
his legs and feet would hurt.  He related that he developed 
tender and sore spots on the bottom of his feet and now he 
can no longer roller skate.  He testified that he had arches 
when he went into service, but he did not have them when he 
came out of active service.  

A portion of the appellant's above-mentioned testimony is 
essentially cumulative because it duplicates information 
contained in prior correspondence and testimony that was of 
record when the May 1998 Board decision was rendered.  The 
testimony concerning the current state of his condition is 
new as it was not before the Board in May 1998, but is not 
material because, while his testimony is presumed to be true, 
it does not present competent medical evidence of a nexus 
between his bilateral pes planus and his military service or 
of permanent aggravation of a preexisting condition.  In the 
absence of competent medical evidence of a nexus between his 
current bilateral pes planus and his active service, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. app. 141, 144 
(1992).  

While the appellant firmly believes that his current 
bilateral pes planus condition is associated with his active 
military service, the Board emphasizes that it is the 
province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or, as in this case, an opinion as 
to the etiology of that disability.  As the appellant is a 
lay person without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  Hence, 
his contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical and lay evidence 
now of record, does not meet the regulatory standard of 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for 
bilateral pes planus is not reopened.  See Anglin v. West, 
203 F.3d 1343, 1347 (2000); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999); Smith v. West, 12 Vet. App. 312, 315 
(1999); 38 C.F.R. § 3.156(a).  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to service connection for 
bilateral pes planus is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

